 THE MEREDITHPUBLISHING COMPANY, ETC.509APPENDIXNOTICE TOALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policiesof theNational Labor Rela-tions Act, we hereby notify our employees that:WE WILL,uponrequest,bargain collectively withUnited FurnitureWorkersof America, AFL-CIO,and itsLocal 270as the exclusive representative of allour employees in the appropriate bargaining unit described below, and, if anunderstandingis reached, embody suchunderstanding in a signed agreement.The appropriatebargaining unit is:All productionand maintenance employees at ourFort Smith, Arkansas,plant, includingover-the-road truckdrivers, but excludingoffice clericaland professionalemployees, inspectors who do no productionwork, guards,timekeepers,salesmen,foremen,and othersupervisoryemployees as de-finedin the Act.WE WILL NOTrefuse to bargaincollectivelywith the above-named Union asthe representative of our employees in the above-stated unit, or in any like orrelatedmanner interfere with, restrain,or coerceour employeesin the exerciseof rightsguaranteedto them by Section 7 of the Act.All our employeesare free to become or remain,or to refrain from becoming orremaining,members ofthe above-namedUnion or any other labor organization.MITCHELLSTANDARDCORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the dateof posting,and must not be altered,defaced, orcovered by any othermaterial.Employees maycommunicatewith theBoard's Regional Office,Seventh Floor,Falls Building,22 North FrontStreet,Memphis, Tennessee,Telephone No. Jack-son 7-5451, if theyhaveanyquestion concerning thisnotice or compliance with itsprovisions.The Meredith Publishing Company and The Meredith Print-ing Company iandLocal 37, Amalgamated Lithographers ofAmerica,Petitioner.Case No. 18-RC-5034.January 7, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Max Rotenberg, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].Upon the entire record 2 in this case the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.The name of the Employer appears as amended at the hearings The Employer's request for oral argument is denied as, in our opinion,the record andthe briefs adequately present the issues and positions of the parties.140 NLRB No. 47. 510DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The Petitioner seeks to sever lithographic production employeesfrom a larger unit represented by the Pressmen. The Employer andthe Pressmen maintain that the unit sought is inappropriate, not onlybecause of the integrated nature of the Employer's operations, butin view of the fact that it excludes,inter alia,the pasteup employeesand a multilith operator employed at the Employer's downtown of-fice building.The Typographical Union took no definitive positionon the general unit question, except that it agrees with the Peti-tioner that the pasteup employees, which it represents, are properlyexcludable from the requested unit.The Employer, which is located in Des Moines, Iowa, is engagedin the printing and selling of magazines and books. Its business isconducted in two separate buildings, the office facility on LocustStreet in downtown Des Moines, and the printing plant on ParkAvenue, about 5 miles away.The Employer's total work forceamounts to approximately 1,800 employees.About 450 of these em-ployees, including those sought herein, are covered by a contract withthe Pressmen, which expired March 1, 1962. The Employer also hasa contract with the Typographical Union covering the composing roomoperation, and specifically includes employees engaged in pastemakeup. This contract had an expiration date of August 1, 1962.At the Employer's Park Avenue printing plant, there are twopressrooms.One is designated as the "large pressroom," and con-tains only large letterpresses.The other, designated as the "jobpressroom," is located at the opposite side of the plant, and containseight offset presses and seven letterpresses.The middle area is print-ing preparatory, and includes electrotyping, composing, and theprint makeready and roll storage departments.Thus, the inner areaserves both pressrooms.The Employer's offset platemaking depart-ment is located in the photo department adjacent to the job press-room, and, like the job pressroom, is under Superintendent John Hill.The Lithographers contends that it is seeking its traditional unitconsisting of all lithographic production employees, about 35 innumber, excluding all others.The record discloses that employeesengaged in the lithographic operation are located in the jobpressand photo departments, and include offset pressmen, multilith opera-8Des Moines Printing Pressmen and Assistants'Union, Local No. 86, InternationalPrinting Pressmen and Assistants' Union of North America, AFL-CIO, was permitted tointervene on the basis of a contractual interest.Des Moines Typographical Union Local 118 was permitted to intervene on the basis ofits contractual right to represent the Employer's pasteup employees,whose unit placementwas litigated at the hearing. THE MEREDITH PUBLISHING COMPANY, ETC.511tors, and those engaged in offset preparatory work such as camera-men, opaquers, strippers, and platemakers, together with various kindsof helpers.These employees utilize the standard lithographic equip-ment, and perform the usual duties and exercise the customary litho-graphic skills used in the traditional lithographic process.All thelithographic press and preparatory equipment is operated by specific,regularly assigned crews of skilled employees, who are required toundergo apprentice training.The Board has frequently granted severance to an appropriategrouping of lithographic employees, where, as here, the record failsto reveal such integration of operation,4 or interchange among em-ployees, as to prevent such separate representation.However, asindicated above, the Employer and Pressmen contend in effect that asthe requested unit does not include all lithographic employees-i.e., thepasteup employees and office multilith operator-it is under establishedBoard policy inappropriate. In the circumstances of this case, wecannot agree.The pasteup employees, of which there are five, take reproductionproofs and assemble them into pasteup form ready for the camera,which photographs it for the purpose of making negatives for use onthe offset presses.Such work, which occupies some 90 percent of thepasteup employees' time is clearly an early stage of the lithographicpreparatory process.However, unlike the employees the Petitionerseeks, the pasteup employees are not a part of the Employer's press-room operations but rather are a part of its composing operations.They are now and have been for over 4 years in the composing roomunit represented by the Typographical Union.Furthermore, theyare located in a room separate from that used by employees thePetitioner seeks and are under the immediate separate supervision ofthe composing room manager.We are cognizant of the fact thatpasteup employees have in view of the nature of their work beenincluded in units of lithographers.5However, we believe that thesituation here clearly demonstrates the separability of the pasteupemployees from the lithographic production employees sought as wellas the feasibility of exluding them from a lithographic productionunit.Accordingly, in view of the bargaining history for the pasteupemployees as part of the composing room unit 6 and their separatelocation and supervision and as the Petitioner does not seek them,we shall exclude them from the voting group set forth below.The office multilith operator, who is presently unrepresented, worksin the Employer's office building which is some 5 miles from the'Allen, Lane&Scott, et at,137 NLRB 223 ;Printing Industry of Delaware,131 NLRB1100.Cf.Josten ManufacturingCompany andJosten Engraving Company, d/b/a AmemcanYearbook Company,101 NLRB 189, 191, 192.5 See, e.g.,The StandardRegister Company, PacificDivision,120 NLRB 1361, 1363.a Cf.T.0.Metcalf Company,139 NLRB 838;Printing Industry of Seattle, Inc.,116NLRB1883, 1885. 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant where the requested lithographic production employees are alllocated.Her job involves primarily the operation of a Duplimat, atype of offset press.Unlike the employees in the plant,the officemultilith operator is not engaged in regular production work in con-nection with the accounts of the Employer's customers but rather onwork used in the Employer's own advertising or promotion activities.Furthermore,she is not under plant supervision but rather that of"central supply" located in the office building.Under these circum-stances,we find that the multilith operator does not have such aclose community of interest with the lithographic production em-ployees in the plant as to require her placement in the requestedunit.Consequently,we shall exclude the office multilith operatorfrom the voting group.In view of the foregoing,we find that the requested unit may beappropriate.However, we shall make no final unit determinationat this time but shall direct that an election be conducted in thefollowing voting group of employeesat the Employer'sDes Moines,Iowa, operations :All lithographic production employees,including cameramen,strippers,opaquers,platemakers,offset pressmen and their assistants,plant multilith operators,and apprentices in all categories,but ex-cluding all other employees,office clerical employees,professional em-ployees, pasteup employees,office multilith operator,guards, and su-pervisors as defined in the Act.If a majority of the employees in the above-described voting groupvote for the Petitioner,theywill be taken to have indicated theirdesire to constitute a separate bargaining unit and the Regional Di-rector conducting the election is instructed to issue a certification ofrepresentatives to the Petitioner for that unit.In the event a ma-jority in the voting group do not vote for the Petitioner,they willbe taken to have indicated their desire to remain a part of the exist-ing unit representedby thePressmen, and the Regional Director willissue a certification of results of election to such effect.[Text of Direction of Election omitted from publication.]Sanborn Telephone Company, Inc.andCommunication Workersof America,AFL-CIO,Petitioner.Case No. 3-RC-4947. .Janu-ary 7, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Henry J. Winters, hearing140 NLRB No. 43.